UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period endedSeptember 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 000-52988 NUVEL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 27-1230588 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 20 S. Santa Cruz Avenue, Los Gatos, California 95030 (Address of principal executive offices) (408) 899-5981 (Registrant's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Do not check if a smaller reporting company Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ As of November 10, 2015 the registrant had 15,359,033 shares of common stock, par value $.001 per share,issued and outstanding. Table of Contents NUVEL HOLDINGS, INC. AND SUBSIDIARY TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets As of September 30, 2015 (Unaudited)and December 31, 2014 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 - 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures Exhibits/Certifications - 2 - Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. NUVEL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2015 December 31, 2014 (unaudited) Assets Current assets: Cash $ $ Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Accrued interest Accrued payroll and related expenses Other accrued expenses Notes payable Notes payable - related party - Convertible notes payable- net of debt discount of $0 and $665 as of September 30, 2015 and December 31, 2014, respectively Total Liabilities Commitments and Contingencies Stockholders' deficiency: Preferred stock, $0.001 par value; 15,000,000 shares authorized; 3,813,274 shares issued and outstanding in the following classes: Series A Preferred stock, $0.60 stated value; 7,150,000 shares authorized; 25,000 shares issued and outstanding (aggregate liquidation preferences of $31,768 and $30,868) as of September 30, 2015 and December 31, 2014, respectively 25 25 Series B Preferred stock, $0.001 par value; 2,000,000 shares authorized; 549,795 shares issued and outstanding (aggregate liquidation preferences of $3,538,064 and $3,389,620) as of September 30, 2015 and December 31, 2014, respectively Series C Preferred stock, $0.001 par value; 2,000,000 shares authorized; 1,471,121 shares issued and outstanding (aggregate liquidation preferences of $9,680,871 and $9,363,109) as of September 30, 2015 and December 31, 2014, respectively Series D Preferred stock, $0.001 par value; 2,000,000 shares authorized; 1,767,358 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Common stock, $0.001 par value; 100,000,000 shares authorized; 15,109,033 and 14,934,033 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents NUVEL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Revenue $
